Per Curiam.

On December twelfth the plaintiff wrote defendant in substance, Exhibit F, that she believed that the balance due her on her account was fourteen dollars and fifty cents; this was in substance a statement by her memory of the account as it was on the date referred to. Upon the trial plaintiff failed, though interrogated about it, to explain the letter. In February, defendant sent plaintiff twenty-five dollars, and satisfactorily explained why he sent it. In view of the evidence referred to the judgment should have been in favor of the defendant; the plaintiff certainly did not prove her case by a fair preponderance of evidence.
I believe that the judgment should be reversed, with costs.
Present: Truax, P. J., and Dugro, J.
Judgment reversed, with costs.